Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/10/2021 has been entered.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claims 1 & 11: “left uncovered and exposed”.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10-14, 16 & 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baldwin (US 2004/0093765) and/or are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin (US 2004/0093765) in view of Andrade (USPN D747,858).
Regarding Claims 1, Baldwin discloses an accessorizing article for accessorizing footwear (Figures 1 & 2), wherein the footwear includes a footwear base (12) and a footwear containment strap (16/18) having a strap first end (16), a strap second end (18) and a strap middle portion (20), the accessorizing article comprising: a first article band (26), wherein the first article band includes a first article band first end (end at 22) and a first article band second end (end at 20); a second article band (28), wherein the second article band includes a second article band first end (end at 24) and a second article band second end (end at 20); and a band connection device (32, Para. 20), wherein the band connection device is securely connected to the footwear containment strap (Figures 1 & 2) st, see annotated Figure 8 below), a second article band (2nd, see annotated Figure 8 below), wherein a band connection device securely connects the footwear containment strap to the first article band the second article band, wherein a strap middle potion (middle, see annotated Figure 8 below) of the footwear containment strap is left uncovered and exposed (Figures 7 & 8). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the accessorizing article of Baldwin to have two separate article bands spaced apart from one another to create a strap middle potion of the footwear containment strap to be uncovered and exposed, as taught by Andrade, in order to provide a means to exchange multiple straps and provide various means of design. Also, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. 
Regarding Claim 2, Baldwin or the combination of Baldwin and Andrade disclose the first article band first end is connected to the strap first end (Baldwin, Figures 1 & 2 & Andrade, Figure 8) and the first article band second end is connected to the band connection device (Baldwin, Figures 1 & 2 & Andrade, Figure 8).  
Regarding Claim 3, Baldwin or the combination of Baldwin and Andrade disclose the second article band first end is connected to the strap second end (Baldwin, Figures 1 & 2 & Andrade, Figure 8) and the second article band second end is connected to the band connection device (Baldwin, Figures 1 & 2 & Andrade, Figure 8).  
Regarding Claim 4, Baldwin or the combination of Baldwin and Andrade disclose the first article band first end is securely and removably connected to the strap first end via at least one of a clip, clasp, a post/pin fastener, a threaded connector, a hook and loop connector, quick-disconnect plastic buckle and a strap w/tri-glide buckle (Baldwin, Para. 20-21).  
Regarding Claim 5, Baldwin or the combination of Baldwin and Andrade disclose the second article band first end is securely and removably connected to the strap second end via at least one of a clip, clasp, a post/pin fastener, a threaded connector, a hook and loop connector, quick- disconnect plastic buckle and a strap w/tri-glide buckle (Baldwin, Para. 20-21).  
Regarding Claim 6, Baldwin or the combination of Baldwin and Andrade disclose the first article band second end and second article band second end is securely and removably connected to the band connection device via at least one of a clip, clasp, a post/pin fastener, a threaded connector, a hook and loop connector, quick-disconnect plastic buckle and a strap w/tri-glide buckle (Baldwin, Para. 20-21).  
Regarding Claim 7, Baldwin or the combination of Baldwin and Andrade disclose the first article band and the second article band each include a band length and are configured to connect to one or more decorative elements (Baldwin, Para. 16-17).  
Regarding Claim 8, Baldwin or the combination of Baldwin and Andrade disclose the decorative elements are configured with a securing device to connect to at least one of the first article band and the second article band (Baldwin, Para. 16-17).  
Regarding Claim 10, Baldwin or the combination of Baldwin and Andrade disclose the footwear containment strap includes a strap anchor configured to connect to at least one of the first article band and the second article band such that the first article band and the second article band are located proximate the footwear containment strap along the length of the first article band and the second article band (Baldwin, Para. 16-22).
Regarding Claim 11, Baldwin discloses an accessorizing article for accessorizing footwear (Figures 1 & 2), wherein the footwear includes a footwear base (12) and a footwear containment strap (16/18) having a strap first end (16), a strap second end (18) and a strap middle portion (20), the accessorizing article comprising: at least one article band (26) having an article band first end (end at 22) and an article band second end (end at 20); and a band connection device (32, Para. 20), wherein the band connection device is securely connected to the footwear containment strap (Figures 1 & 2) and configured to connect to the at least one article band such that the first article band and second article band is located proximate the strap middle portion (Figures 1 & 2), wherein a strap middle portion (middle portion 20; furthermore, Para. 18 & 29) of the footwear containment strap is left exposed and uncovered (Figures 1 & 2). If there is any doubt Baldwin discloses a strap middle portion of the footwear containment strap is left uncover and exposed, Andrade discloses an accessorizing article (Figure 8, Claim & Title) for accessorizing footwear (Figures 1-8) wherein the footwear includes a footwear base (base, see annotated Figure 8 below), a footwear containment strap (containment strap, see annotated Figure 8 below), at least one article band (1st & 2nd,  see annotated Figure 8 below), wherein a band connection device securely connects the footwear containment strap to the first article band the second article band, wherein a strap middle potion (middle, see annotated Figure 8 below) of the footwear containment strap is left uncovered and exposed (Figures 7 & 8). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the accessorizing article of Baldwin to have two separate article bands spaced apart from one another to create a strap middle portion of the footwear containment strap to be uncovered and exposed, as taught by Andrade, in order to provide a means to exchange multiple straps and provide various means of design. Also, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  
Regarding Claim 12, Baldwin or the combination of Baldwin and Andrade disclose the at least one article band includes, a first article band (26), wherein the first article band includes a first article band first end (end at 22) and a first article band second end (end at 20); and a second article band (28), wherein the second article band includes a second article band first end (end at 24) and a second article band second end (end at 20); wherein the band connection device is securely connected to the footwear containment strap (Figures 1 & 2) and configured to connect to the first article band and second article band such that the first article band and second article band is located proximate the strap middle portion (Figures 1 & 2).  
Regarding Claim 13, Baldwin or the combination of Baldwin and Andrade disclose the first article band first end is connected to the strap first end and the first article band second end is connected to the band connection device (Baldwin, Figures 1 & 2 & Andrade, Figure 8), and the second article band first end is connected to the strap second end and the second article band second end is connected to the band connection device (Baldwin, Figures 1 & 2 & Andrade, Figure 8).  
Regarding Claim 14, Baldwin or the combination of Baldwin and Andrade disclose the first article band first end is securely and removably connected to the strap first end via at least one of a clip, clasp, a post/pin fastener, a threaded connector, a hook and loop connector, quick-disconnect plastic buckle and a strap w/tri-glide buckle (Baldwin, Para. 20-21), the second article band first end is securely and removably connected to the strap second end via at least one of a clip, clasp, a post/pin fastener, a threaded connector, a hook and loop connector, quick-disconnect plastic buckle and a strap w/tri-glide buckle (Baldwin, Para. 20-21), and the first article band second end and second article band second end is securely and removably connected to the band connection device via at least one of a clip, clasp, a post/pin fastener, a threaded connector, a hook and loop connector, quick-disconnect plastic buckle and a strap w/tri-glide buckle (Baldwin, Para. 20-21).  
Regarding Claim 16, Baldwin or the combination of Baldwin and Andrade disclose the article band first end is securely and removably connected to the strap first end via at least one of a clip, clasp, a post/pin fastener, a threaded connector, a hook and loop connector, quick-disconnect plastic buckle and a strap w/tri-glide buckle (Baldwin, Para. 20-21), and wherein the article band second end is securely and removably connected to the strap second end via at least one of a clip, clasp, a post/pin fastener, a threaded connector, a hook and loop connector, quick-disconnect plastic buckle and a strap w/tri-glide buckle (Baldwin, Para. 20-21).  
Regarding Claim 19, Baldwin or the combination of Baldwin and Andrade disclose the band connection device is configured to securely and removably connect to a decorative element (Baldwin, Para. 16-17).

    PNG
    media_image1.png
    481
    633
    media_image1.png
    Greyscale


Claims 1 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Elze (USPN 8,881,426) in view of ElzeD (USPN D673,353).
Regarding Claim 1, Elze discloses an accessorizing article for accessorizing footwear (Figures 1-10), wherein the footwear includes a footwear base (base, see annotated Figure 6 below) and a footwear containment strap  (12) having a strap first end (1st, see annotated Figure 1 below), a strap second end (2nd, see annotated Figure 1 below) and a strap middle portion (middle, see annotated Figure 1 below), the accessorizing article comprising: a first article band (16), wherein the first article band includes a first article band first end (18A, see annotated Figure 6 below) and a first article band second end (18B, see annotated Figure 6 below); and a band connection device (14/18), wherein the band connection device is securely connected to the footwear containment strap (Figures 1-6) and configured to connect to the first article band such that the first article band is located proximate the strap middle portion (Figures 1-6), wherein a strap middle portion of the footwear containment strap is left uncovered and exposed (Figures 1-6). Elze does not disclose a second article band. However, ElzeD discloses a first article band (1st, see annotated Figure 8 below) and a second article band (2nd, see annotated Figure 8 below) on a containment strap (Figure 8), wherein the second article band includes a second article band first end (Figure 8) and a second article band second end (Figure 8). It would have been obvious to one or ordinary skill in the art before the effective filing date to have a second article band, as taught by ElzeD, in order to provide more space for decoration charms.
Regarding Claim 11, Elze discloses an accessorizing article for accessorizing footwear (Figures 1-10), wherein the footwear includes a footwear base (base, see annotated Figure 6 below) and a footwear containment strap (12) having a strap first end (1st, see annotated Figure 1 below), a strap second end (2nd, see annotated Figure 1 below) and a strap middle portion (middle, see annotated Figure 1 below), the accessorizing article comprising: at least one article band (16) having an article band first end (18A, see annotated Figure 6 below) and an article band second end (18B, see annotated Figure 6 below); and a band connection device (14/18), wherein the band connection device is securely connected to the footwear containment strap (Figures 1-6) and configured to connect to the at least one article band such that the first article band is located proximate the strap middle portion (Figures 1-6), wherein a strap middle portion of the footwear containment strap is left exposed and uncovered (Figures 1-6). Elze does not disclose a second article band. However, ElzeD discloses a first article band (1st, see annotated Figure 8 below) and a second article band (2nd, see annotated Figure 8 below) on a containment strap (Figure 8). It would have been obvious to one or ordinary skill in the art before the effective filing date to have a second article band, as taught by ElzeD, in order to provide more space for decoration charms.

    PNG
    media_image2.png
    276
    489
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    471
    464
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    385
    542
    media_image4.png
    Greyscale

Response to Arguments
Applicant's arguments filed 3/10/2021 have been fully considered but they are not persuasive. 
Applicant Remarks: Applicant asserts Baldwin does not disclose a first article band and a second article band connected by a band connection device with a containment strap having a middle portion that is left uncovered and exposed.
Examiner respectfully disagrees. Baldwin clearly disclose a first and second article band (26/28) connected by a connection device (hook and loop) which a containment strap (16/18) having a middle portion (20)  that is left uncovered and exposed (the middle portion 20 is left uncovered and exposed since it is not cover by the first and second bands). Also, since the specification does not clarify what is meant by left uncovered and exposed, it is not clearly defined what structure would be entailed by left uncovered and exposed. Secondly, Applicant should further clarify what a connection device is and how it connect the second band and first band. Currently, the claims are broad in scope. The claims are missing structural details to overcome the prior art of record. 
Applicant Remarks: Applicant asserts Applciant’s invention does not cover the strap, but rather connects to the strap and allows the strap to include a decorative article while still showing the sandal strap. 
Examiner respectfully disagrees. The claim language has not clarified this detail to over the prior art of record. What structure allows for the first and second band to connect to the strap to include a decorative article while still showing the sandal strap. The claims do not define bands not covering the entire strap.
Applicant Remarks: Applicant asserts Elze 1 & Elze 2 do not allow for the ability to slide beads onto the adornment strap.
Examiner respectfully disagrees. Currently the claims nor the specification mention any about beads for decoration, especially beads being slid onto a cord for decoration. Eitherway, charms can be interpreted as beads, if in fact applicants invention includes this feature. Currently, this features seems to be new matter.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398.  The examiner can normally be reached on Mon-Fri 7am-5pm (PCT) (10am-8pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHARINE G KANE/Primary Examiner, Art Unit 3732